131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Roger Valmy;  In re Dana Valmy, Debtors.Roger VALMY;  Dana Valmy, Plaintiffs-Appellantsv.UNITED STATES of America;  United States Internal RevenueService, Defendants-Appellees.
No. 96-55903.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1997.**Decided Nov. 14, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-95-07713-RSWL;  Ronald S.W. Lew, District Judge, Presiding.
Before:  BROWNING, BRUNETTI, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Appellants Roger and Dana Valmy appeal the district court's order dismissing their case for lack of subject matter jurisdiction.  We review a dismissal for lack of subject matter jurisdiction de novo.  State of Alaska v. Babbitt, 75 F.3d 449, 451 (9th Cir.1995), cert. denied sub nom.,  Alaska v. Babbitt, 117 S.Ct. 70 (1996).  We may affirm the district court's dismissal on any independently sufficient ground.  O'Neill v. United States, 44 F.3d 803, 804 (9th Cir.1995).


3
We agree with the district court's finding that appellants' complaint was untimely under both 26 U.S.C. § 6532(a) and 11 U.S.C. § 505(a)(2)(B)(i).  We find appellants' argument that their second claim "related back" to their first claim unpersuasive.  Since appellants' complaint was untimely, we need not pass on whether the original claim satisfied the requirements of 26 U.S.C. § 7422.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3